Title: Enclosure: James Swan to William Short, 12 December 1790
From: Swan, James
To: Short, William


Paris 12th. Decr. 1790.
Sir
Fearing that my Letter of this date by the way of Antwerp may have missed, I shall only beg leave to trouble you with one or two points in it essential for you to know.
I acquainted you, how I was inform’d, that a M. Jubert had made proposals to pay the whole entirely, & instantly: but I can find no foundation for it, either in the Committee of Finances or of Liquidation, that is, there has been no regular Submission entered at any of these Comees.: therefore I begin to think that either the new Comptroller Général, or Mr. Montmoren, has told M. Montesquiou or some others of the Committee, that such a proposition had been made, & mistook the name.

In the same Letter, I tendered you by authority from Messrs Schweizer Jeanneret & Co. (who made the other proposal of lending you money to the amount of the debt here,) Ten Millions upon the same terms you could borrow in Holland, to fill up the Loan for Congress, which I understood by Letters from amstm. you could not open till March by reason of the actions of the last 3 m. f not being sold; & which I also understood might miss by the intrigues of several houses, who proposed offering at the same time a loan upon the debt here, with the additional Security of the guarantee of France, which came from the Committee of Finances, or the Ministers in that department: And
That as soon as you should have accepted the first proposal, even with amendments if you had any to propose, I should go to Amsterdam, or where you should name, with proper powers to finish the whole with you.
I mention’d also that M Littlepage offered me a Letter for you from madrid: but as he said he tho’t it was not to be risqued by post, I recommended him to deliver it at the Marquis’s. If one for me, please forward it.
The affair of the provisions still undetermin’d by reason of the return of what is upon hand not having arrived.
I am very respectfully   Sir   Your mo. obed. Sert
Jam: Swan
Mr Short.
